DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (US 20170137571), cited in IDS or Yun et al (WO 2015183056, cited herein with identical US 20160251545) in view of Wakita et al (US 20160002407), all cited in the previous Office Action.
Nakayama discloses a polyimide film obtained by the following method: 
(i) applying a polyamic acid solution composition, which includes at least one of the following solvents: N-methyl formamide, N,N- dimethylpropionamide (claimed in instant Application), N,N-dimethylisobutylamide and tetramethylurea, and a polyamic acid, to a substrate; and then (ii) imidizing the polyamic acid by Subjecting the composition to heat treatment, to obtain the polyimide film (see Abstract). 
Nakayama teaches that the polyamic acid solution was applied on a glass plate as a substrate with a bar coater. The resulting film was heated from 50° C to 120° C at a temperature-increasing rate of 5°C/min and heated at the same temperature for 60 minutes, then heated to 150° C and heated at the same temperature for 30 minutes, and then heated to 200° C and heated at the same temperature for 10 minutes, then heated to 250° C and heated at the same temperature for 10 minutes, and then heated to 450° C (see Example 71 at 0075).
Applicant uses very similar film preparations method (see printed publication at 0093-0095).
The polyamic acid is obtained by reaction of 3,3'4,4'-biphenyltetracarboxylic dianhydride (s-BPDA) and p-phenylenediamine (PPD) in N,N-dimethylisobutylamide (DMIB).
Note that such solvents as N,N-dimethylisobutylamide and dimethylpropionamide can be used Interchangeably (see Abstract above).
Nakayama does not teach the physical properties of the polyimide films as they recited in claims 1, 6 and 13.
It is well known that they primarily depend on polyimide structure and method of film preparation. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As a result, It would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Nakayama’s and Applicant’s films, since they have the same polyimide structure and prepared at the same conditions.

Yun discloses a polyimide film for flexible display substrate (see claim 24, meeting the limitations of claims 10-11). Then polyimide obtained by reaction of 4,4'-(hexafluoroisopropylidene)diphthalic anhydride (6FDA) and 2,2'-bis(trifluoromethyl)benzidine (TFMB) in N,N-diethylformamide (DEF) (see Table 1, test 4, Example 1-1 at 0182), meeting the corresponding limitations of claims 1-5 and 8-9. Yun discloses that TFMB and para-phenylene diamine (PDA, see 0094) can be used together (see 0094). Specifically, Yun teaches that the molar ratio of the diamine possessing a fluorinated substituent to the diamine having no fluorine atom is not limited and may be from 1:9 to 9:1, from 2:8 to 8:2 or from 3:7 to 7:3 (see 0091).
Yun does not teach the physical properties of the polyimide films as they recited in claims 1, 6 and 13. As discussed above, the same polyimide can be used by both Yun and Applicant use the same or It is well known that they primarily depend on polyimide structure and method of film preparation. Regarding the latter, Yun and Applicant use the same method of film casting using the same solvent, drying procedure at 80-140C with following curing at 80-400C (see 0137-0141), meeting the corresponding limitations of claim 12.
Applicant uses very similar film preparations method (see printed publication at 0093-0095)
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Yun’s and Applicant’s films, since they have the same polyimide structure and prepared at the same conditions.
Yun and Nakayama fail to teach end-capping agent claimed.
Wakita teaches a polyimide film for flexible display substrate (see 0001), where the polymer can be constituted from BPDA, p-phenylenediamine and 2,2'-bis(trifluoromethyl)benzidine (see 0064).
Wakita discloses such end-capping agent as phthalic anhydride used at 0.1-60% mol relative to the acid dianhydride component (see 0073 and 0077).
Wakita teaches that the terminal of polymer chain may be end-capped with an end-cap agent in order to adjust the molecular weight within the preferred range (see 0070).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), 325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07. 
Therefore, it would have been obvious to a person of ordinary skills in the art to use phthalic anhydride as an end-capping agent for molecular weight regulation, since it of a known material based on its suitability for its intended use.
Response to Arguments

Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. 
Applicant submits that in Preparation Example 2 Wakita teaches only 0.43 % wt. of end capping agent, while the current claim 1 recites 1-10 % wt. range. 
However, Wakita discloses such end-capping agent as phthalic anhydride used at 0.1-60% mol relative to the acid dianhydride component (see 0073 and 0077), effectively covering the range above.
The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results, see In re Boesch, 205 USPQ 215.

Examiner suggests that in order to demonstrate criticality of the specific range of end-capping agent added, unexpected results can be demonstrated. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765